DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This Office Action is responsive to the amendment filed on 28 May 2021. As directed by the amendment: Claims 13 and 14 have been amended and Claims 12 and 15-18 stand withdrawn. Claims 12-18 currently stand pending in the application. 
The replacement drawing sheets and the amendment to the specification are sufficient to overcome the drawing objections listed in the previous action. The replacement drawing sheets and amendment to the specification are accordingly entered. 
The amendments to Claim 14 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(b) have been withdrawn. 


Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


PPH Claim Correspondence
Applicant has stated that the amended claim sufficiently corresponds to allowable claim 13 in the OEE application because the allowable OEE claim is amended herein to include an additional feature that is supported by the written description of the U.S. application. Examiner notes that the PPH Pilot Program requires claims to sufficiently correspond to the allowable/patentable claims in the corresponding OEE application. A claim is considered to sufficiently correspond where the claim is of the same or similar scope as an allowable/patentable claim in the corresponding OEE application. A claim in the U.S. application that is narrower in scope than the claims indicated as allowable/patentable in the OEE application will sufficiently correspond if presented as a claim dependent upon a claim that is of the same or similar scope as a claim indicated as allowable/patentable in the OEE application. Because the amended claim includes an additional feature that is supported by the written description of the U.S. application, the claim is narrower in scope than the claims indicated as allowable/patentable in the OEE application, and therefore the additional feature should be presented as a claim dependent upon a claim that is of the same or similar scope, as required by the pilot program. 


Claim Objections
Claims 13 and 14 are objected to because of the following informalities: improper antecedence. Amendment is suggested as follows: 
Claim 13 / ll. 7: “a shaft extending from a proximal end of the distal portion of the stud”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0030475 to Weiner et al. (hereinafter, “Weiner”), in view of U.S. Patent No. US 9,271,775 to Lavi. 
Weiner discloses an orthopedic fastener fully capable of use in securing an orthopedic plate to a bone of a patient (interpreted as language of intended use without positive recitation of a plate, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use), shown in FIGs. 21-26, the orthopedic fastener comprising a post (2120) comprising a head portion (portion at end 2121; under broadest reasonable interpretation, a head is a leading portion or top – the head portion leads the post into the bone and is on top in a certain perspective) and an 
Weiner is silent as to the head portion having a first recess at a proximal end. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Weiner’s fastener to include a cannulation along a length of the fastener to reduce weight and provide an aperture which can be used to follow a pre-positioned guide wire in the bone, as taught in Lavi. Cannulation of the post in Weiner would result in the head portion (portion at end 2121, interpretation supra) having a first recess (hole of cannulation that opens into head portion) at a proximal end. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775